DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Claim Objections
2.	Claims 4 and 5 are objected to because of an informality. Claim 4 includes a typographical error that reads “responsive to the of the dual-data inactivity timer expiring.” This limitation is understood as “responsive to the expiry of the dual-data inactivity timer 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 7, 9, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0127473 (hereinafter “Virtej”), in view of U.S. Publication No. 2017/0064769 (hereinafter “Zhang”), and in further view of U.S. Publication No. 2019/0200396 (hereinafter “Agiwal”).

Regarding claims 1, 10, 13, and 17: Virtej teaches a method for preventing an inadvertent idle mode for a user equipment (UE) in a multi-node connectivity environment, the method comprising the UE performing operations including: 
connecting, through multi-node connectivity, to a master node (MN) and a secondary node (SN), the UE including a first Media Access Control (MAC) entity for communicating with the MN and a second MAC entity for communicating with the SN (See, e.g., [0016]-[0020], [0030], and [0031]; note dual connectivity with master and secondary base stations utilizing MAC control elements.);
operating in a connected mode at a radio resource control (RRC) layer (See, e.g., [0026], [0027], and [0030].); 
detecting a first communication of data on at least one of the first MAC entity or the second MAC entity; starting or restarting a dual-data inactivity timer responsive to the detecting of the first communication; prior to the dual-data inactivity timer expiring, detecting at least one second communication of data on at least one of the first MAC entity or the second MAC entity; starting or restarting the dual-data inactivity timer responsive to the detecting of the at least one second (See, e.g., [0005], [0018], and [0028]-[0030]; the inactivity timer is iteratively started/restarted depending on the detection of data.); and 
responsive to the dual-data inactivity timer expiring: releasing connection(s); and transitioning from the connected mode (See, e.g., [0018] and [0029]-[0031; connections are released upon expiration of the inactivity timer.).
	Virtej does not explicitly state wherein the released connections are for both the MN and the SN. Also, Virtej does not explicitly state wherein the transitioning of the connected mode is from a connected mode at an RRC layer to an idle mode at the RRC layer. However, Zhang teaches a system that overlaps much of the teachings of Virtej, including dual connectivity with master and one or more secondary base stations, inactivity timer implementation, and operating in a connected mode at the RRC layer (See, e.g., [0006]-[0011].). Zhang also teaches the functionality responsive to inactivity timer expiration of releasing connections to both a MN and SN, as well as transitioning from the connected mode at the RRC layer to an idle mode at the RRC layer (See, e.g., [0037]-[0041] and/or [0047]-[0051].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the connectivity and inactivity monitoring functionality, within the system of Virtej, in order to control RRC state transition more efficiently (note Zhang [0051]).
Virtej modified by Zhang does not explicitly state wherein at least one of the MN or the SN comprises a Fifth Generation New Radio (5G NR) base station. However, Agiwal teaches a system that overlaps much of the teachings of Virtej and Zhang, e.g., with respect to inactivity monitoring, dual connectivity, and RRC state changing; and additionally teaches utilizing 5G NR base stations; and more explicitly teaches MAC entity implementation (See, e.g., [0116], [0122], [0158], [0162], and [0174].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Agiwal, such as the connectivity 
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus and methods of claims 10, 13, and 17, respectively.

Regarding claim 7: Virtej modified by Zhang and Agiwal further teaches the UE performing operations including: configurating a dual-data inactivity timer, comprising: receiving, from at least one of the MN or the SN, an RRC message that specifies a timer value; and setting a duration of the dual-data inactivity timer based on the timer value (See, e.g., Virtej: [0005], [0026], [0030].).

Regarding claim 9: Virtej modified by Zhang and Agiwal further teaches initiating an RRC connection release procedure (See, e.g., Zhang: [0047].). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

7.	Claims 2, 3, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2019/0166519 (hereinafter “Kunt”).

Regarding claims 2, 3, 11, 12, 14, 18, and 19: Virtej modified by Zhang and Agiwal further teaches determining the reception and transmission of data, wherein the inactivity timer expires upon not receiving or transmitting the data, but does not explicitly state wherein the detecting of the first communication of data or the detecting of the at least one second communication of data comprises at least one of: determining a reception of a first MAC Service Data Unit (SDU) for a logical channel (LCH) by the first MAC entity or the second MAC entity; or determining a transmission of a second (See, e.g., [0022]-[0024].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kunt, such as the described protocol functionalities, within the system of Virtej modified by Zhang and Agiwal, in order to communicate in and/or adhere to standards in a wireless communication network.
	The rationale set forth above regarding the method of claims 2 and 3 is applicable to the apparatus and methods of claims 11, 12, 14, 18 and 19, respectively.

8.	Claims 4-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2019/0037635 (hereinafter “Guo”).

Regarding claims 4, 5, 15, and 16: Virtej modified by Zhang and Agiwal may teach or imply, but fails to explicitly state responsive to the [expiration] of the dual-data inactivity timer expiring, sending, by a lower layer of the UE, an indication of the expiry of the dual-data inactivity timer to an upper layer of the UE (i.e. claim 4); and receiving, by the upper layer, the indication of the expiry of the dual-data inactivity timer; and responsive to the receiving of the indication of the expiry of the dual-data inactivity timer, performing the transitioning of the UE from the connected mode at an RRC layer to the idle mode at an RRC layer. Nevertheless, these features are taught by Guo (See, e.g., [0157], sections 5.3.3.4a and 5.3.12; note layer communication and state transitioning functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Guo, such as the state transition functionality, within the system of Virtej modified by Zhang and Agiwal, in order to reduce signaling overhead (note Guo [0157]).
The rationale set forth above regarding the method of claims 4 and 5 is applicable to the apparatuses of claims 15 and 16, respectively.

Regarding claim 6: Virtej modified by Zhang and Agiwal may teach or imply, but fails to explicitly state responsive to the expiration of the dual-data inactivity timer, sending, by the lower layers of the UE, an indication of the expiry of the dual-data inactivity timer to an upper layer of the UE; receiving, by the upper layer, the indication of the expiry of the dual-data inactivity timer; and responsive to the receiving of the indication of the expiry of the dual-data inactivity timer, performing the transitioning of the UE from the connected mode at an RRC layer to the idle mode at an RRC layer. Nevertheless, these features are taught by Guo (See, e.g., [0157], sections 5.3.3.4a and 5.3.12; note layer communication and state transitioning functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Guo, such as the state transition functionality, within the system of Virtej modified by Zhang and Agiwal, in order to reduce signaling overhead (note Guo [0157]).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2011/0249575 (hereinafter “Dwyer”).

Regarding claim 8: Virtej modified by Zhang and Agiwal may teach or imply (See, e.g., Agiwal: [0161], [0163].), but fails to explicitly state configurating a dual-data inactivity timer, comprising: setting a duration of the dual-data inactivity timer based on a default timer value stored by the UE. To the extent this feature is not taught or inherent to the system of Virtej modified by Zhang and Agiwal, these features are nevertheless taught by Dwyer (See, e.g., [0072], [0076].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Dwyer, such as the timer functionality, within the system of Virtej modified by Zhang and Agiwal, in order to generalize network settings and/or conserve processing/signaling resources.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, in further view of Kunt, and in further view of Guo.

Regarding claim 20: Virtej modified by Zhang, Agiwal, Kunt, and Guo teaches wherein responsive to the multi-data inactivity timer expiring, performing operations comprising: sending, by a lower layer of the UE, an indication of the expiry of the multi- data inactivity timer to an upper layer of the UE; and receiving, by the upper layer, the indication of the expiry of the multi-data inactivity timer; and responsive to the receiving of the indication of the expiry of the multi-data inactivity timer, performing the transitioning of the UE from the connected mode at an RRC layer to the idle mode at an RRC layer (See the explanations set forth above regarding claims 2-5.).

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476